                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA


       V.                               Criminal No. 18-CR-10013-RGS


(1) GARY P. DECICCO, and                18 U.S.C.   § 1349 (Fraud Conspiracy and Attempt);
(2) PAMELA M. AVEDISIAN,                18 U.S.C.   § 1343 (Wire Fraud);
                                        18 U.S.C.   § 1344 (Bank Fraud);
                      Defendants        18 U.S.C.   § 1957 (Unlawful Monetary Transactions);
                                        18 U.S.C.   § 371 (Conspiracy)
                                        26 U.S.C.   § 7201 (Tax Evasion)
                                        18 U.S.C.   § 2 (Aiding and Abetting)
                                        18 U.S.C.   §§ 981(a)(1)(C), 982(a)(1), (a)(2)(A) and
                                        28 U.S.C.   § 2461(c) (Criminal Forfeiture)

                           FIRST SUPERSEDING INDICTMENT


       The Grand Jury charges that:

                                      General Allegations


       1.     At times relevant to this First Superseding Indictment, the defendant, GARY P.

DECICCO, was a resident of Nahant, Massachusetts.

       2.     At times relevant to this First Superseding Indictment, the defendant, PAMELA

M. AVEDISIAN, was a resident of Nahant or Ashland, Massachusetts.

       3.      At times relevant to this First Superseding Indictment, the Internal Revenue

Service (the IRS) was an agency of the United States Department of the Treasury responsible for

administering and enforcing the tax laws of the United States.

       4.      In or around September 2013, DECICCO agreed with the IRS that his outstanding

federal tax obligation for the tax years 2008, 2009, 2010 and 2011 was approximately $342,000.

As of September 2016, DECICCO owed approximately $340,000 to the IRS, which sum

included interest which has continued to accrue.
